Citation Nr: 0108645	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-02 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1958 to March 
1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Pittsburgh, Pennsylvania that denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder. 


REMAND

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).  Service connection may presumed, 
for certain chronic diseases, such as psychoses, which 
develop to a compensable degree (10 percent for psychoses) 
within a prescribed period after discharge from service (one 
year for psychoses) even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
3.307, 3.309 (2000).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).   

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

A review of the veteran's service medical records reveals 
that the veteran was never treated in service for a 
psychiatric disorder.  However, the veteran was treated in 
service for tension headaches, and is currently service 
connected for those headaches.  Further, it appears that the 
veteran was treated for anxiety and depression as early as 
September 1988, less than a year after his retirement from 
service.  Private medical records dated from 1988 through 
1998 seem to indicate that the veteran was at various times 
diagnosed with depression, anxiety, and stress syndrome, and 
was on medication for some kind of psychiatric disorder 
during that time.  A VA examination conducted in February 
1998 culminated in a diagnosis of adjustment disorder with 
depressed mood and anxiety features, in full remission.

Under the circumstances of this case, and in light of the 
change in the law noted above, the Board finds that the 
veteran should undergo a medical examination to obtain clear 
medical opinion as to whether the veteran currently suffers 
from any acquired psychiatric disorder, and, if so, whether 
any such disorder is related to his active military service.  
The veteran is hereby advised that failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

Prior to arranging for the veteran to undergo medical 
evaluation, the RO should obtain and associate with the 
record all outstanding pertinent medical records, to 
specifically include records from any VA facilities.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Accordingly, this matter is hereby remanded to the RO for the 
following actions:  

1. The RO should undertake all necessary 
action to obtain and associate with 
the record all outstanding pertinent 
medical records from any source(s) or 
facility(ies) identified by the 
veteran, to specifically include 
records from any private medical 
facility(ies).  If any requested 
records are not available, or the 
search for such records otherwise 
yields negative results, that fact 
should be noted in the veteran's 
claims file, and he and his 
representative so notified.  The 
veteran is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should 
afford him the opportunity to do so 
before arranging for him to undergo 
medical examination.

2. After associating with the record all 
additional records received pursuant 
to the development requested above, 
the veteran should be scheduled to 
undergo a VA psychiatric examination 
to determine the current nature, 
extent, and etiology of any 
psychiatric disorder with which he is 
diagnosed.  All necessary tests and 
studies should be accomplished, and 
all clinical findings set forth in 
detail.  The entire claims file, to 
include a complete copy of this 
REMAND, must be made available to and 
be reviewed by the examiner.  
Following examination of the veteran 
and review of the veteran's pertinent 
medical history (to include the facts 
noted herein), the physician should 
offer opinion as to whether the 
veteran currently suffers from an 
acquired psychiatric disorder, and, if 
so, whether it is as least as likely 
as not that such disability originated 
in or was aggravated during the 
veteran's active military service.  In 
addressing the latter question, the 
examiner should comment upon whether 
any currently existing psychosis was 
manifested within one year of the 
veteran's retirement from active duty.  
All examination findings, along with 
the complete rationale for each 
opinion expressed and conclusion 
reached (to include, as appropriate, 
reference to specific evidence of 
record) should be set forth in a 
typewritten report.

3. To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. If none of the requested development 
yields competent medical evidence of a 
current acquired psychiatric disorder 
and/or of a nexus between such 
condition and the veteran's active 
military service, the veteran and his 
representative should be advised that 
such evidence is needed to support the 
claim.

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letters 00-87 (November 17, 
2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as 
any pertinent formal or informal 
guidance that is subsequently provided 
by the Department, including, among 
others things, final regulations and 
General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6. After completion of the actions 
requested, and after undertaking any 
further development deemed warranted 
by the record, the RO should 
adjudicate the claim for service 
connection an acquired psychiatric 
disorder, on the merits, in light of 
all pertinent evidence and legal 
authority, to include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its 
determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

7. If the benefit sought on appeal 
continues to be denied, the veteran 
and his representative must be 
furnished a supplemental statement of 
the case and be given an opportunity 
to submit written or other argument in 
response thereto before the claims 
file is returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03


		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




